PER CURIAM.
This is an appeal by the First National Bank at Winter Park and Chamco, Inc., from an order of the trial court granting an accounting in favor of Champion Map Corporation. The point on appeal as.presented by the appellants’ brief is :
“Did the transaction between Champion Map Corporation and Chamco, Inc. create a security interest in accounts receivable or an assignment of contract rights ?”
The evidence before us is in hopeless conflict as to the intention of the parties to the transaction. It would appear to us, however, that the record would support a conclusion that the transaction did not create a security interest in accounts receivable, but an assignment of “contract rights” within the meaning of Section 679.104(6), F.S. 1969, F.S.A. The trial judge evidently found this to be the case and based his order thereon. Since we find competent evidence in the record to support this conclusion, the order appealed from is affirmed.
Affirmed.
REED, C. J., and CROSS and MAGER, JJ., concur.